         Case 19-15509-EPK       Doc 219      Filed 04/21/20      Page 1 of 20


                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF FLORIDA
                         West Palm Beach Division
                           www.flsb.uscourts.gov

In re:                                       Case No. 19-15509-BKC-EPK

BRUCE STEVEN FRANK,                          Chapter 11

      Debtor.
___________________________________/


           PLAN OF REORGANIZATION OF BRUCE STEVEN FRANK



                                       Submitted on April 21, 2020 by:

                                       ZACH B. SHELOMITH, ESQ.
                                       zbs@lsaslaw.com
                                       Florida Bar No. 0122548
                                       LEIDERMAN SHELOMITH ALEXANDER +
                                       SOMODEVILLA, PLLC
                                       Attorneys for the Debtor
                                       2699 Stirling Road, Suite C401
                                       Ft. Lauderdale, Florida 33312
                                       Telephone: (954) 920-5355
                                       Facsimile: (954) 920-5371




                  ______________________________
                   Leiderman Shelomith Alexander + Somodevilla, PLLC
                                Miami | Fort Lauderdale
             Case 19-15509-EPK           Doc 219      Filed 04/21/20      Page 2 of 20
                                                                           Case No. 19-15509-BKC-EPK
                                                                                          Page 2 of 18


                                            ARTICLE I
                                            SUMMARY

        This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code
(the “Code”) proposes to pay creditors of Bruce Steven Frank (the “Debtor”) from the following
sources: (a) the Debtor’s income from his employment with J Frank Consulting, LLC (“JFC”),
an entity owned solely by the Debtor’s non-filing spouse, Joyce Frank; and (b) the Additional
Non-Exempt Funds, defined in ¶ 3.02 below.
        This Plan provides for 4 classes of secured claims, 2 classes of unsecured priority
claims, 2 classes of general unsecured claims and 1 class of equity security holders.
Unsecured creditors holding allowed claims will receive distributions, which the Debtor has
valued at approximately 0.7842 cents on the dollar. This Plan also provides for the payment
of administrative claims in full on the Effective Date of this Plan, or upon such other terms as
agreed to between the Debtor and the administrative claimant(s).
        All creditors and equity security holders should refer to Articles II through V of this Plan
for information regarding the precise treatment of their claim. A Disclosure Statement that
provides more detailed information regarding this Plan and the rights of creditors and equity
security holders has been circulated with this Plan. Your rights may be affected. You
should read these papers carefully and discuss them with your attorney, if you have
one. (If you do not have an attorney, you may wish to consult one.)

                               ARTICLE II
        TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS, U.S. TRUSTEES
                      FEES AND PRIORITY TAX CLAIMS

        2.01 Unclassified Claims. Under 11 U.S.C. § 1123(a)(1), administrative expense
claims and priority tax claims (other than 11 U.S.C. § 507(a)(8) claims) are not in classes.
However, treatment of any administrative expense claims that are not paid in full on the
Effective Date of this Plan is set forth below.

        2.02 Administrative Expense Claims. Each holder of an administrative expense
claim allowed under 11 U.S.C. § 503 will be paid in full on the Effective Date of this Plan (as
defined in Article VII), in cash, or upon such other terms as may be agreed upon by the holder
of the claim and the Debtor. The Debtor requests that the Court set an administrative claims
bar date of fifteen (15) days after the date of confirmation of this Plan, unless an earlier date
has been set by the Court.

        2.03 Priority Tax Claims. Each holder of a priority tax claim will be paid either in full
on the Effective Date of this Plan, or over a term of sixty (60) months from the Petition Date,
as further set forth below.

       2.04 United States Trustee Fees. All fees required to be paid by 28 U.S.C.
§1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed,
dismissed, or converted to another chapter of the Code. Any U.S. Trustee Fees owed on or
before the Effective Date of this Plan will be paid on the Effective Date.

       The Debtor shall pay the United States Trustee the appropriate sum required pursuant
to 28 U.S.C. § 1930(a)(6), through the date of confirmation of this Plan, within fourteen (14)
business days of entry of Order confirming this Plan. The Reorganized Debtor will file with

                         ______________________________
                           Leiderman Shelomith Alexander + Somodevilla, PLLC
                                        Miami | Fort Lauderdale
                Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 3 of 20
                                                                             Case No. 19-15509-BKC-EPK
                                                                                            Page 3 of 18


the Bankruptcy Court post-confirmation Quarterly Operating Reports and pay the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) for post-
confirmation periods within the time period set forth in 28 U.S.C. § 1930(a)(6), based upon all
post-confirmation disbursements, until the earlier of the closing of this case by the issuance
of a Final Decree by the Bankruptcy Court, or upon the entry of an Order by the Bankruptcy
Court dismissing this case or converting this case to another chapter under the United States
Bankruptcy Code.

                              ARTICLE III
 CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

        3.01      Claims and interests shall be treated as follows under this Plan:

Classified Claims:

        Class             Impairment                                 Treatment
Class 1 – Unsecured       Unimpaired      Class 1, the Unsecured Priority Claim of the State of New
Priority Claim of the                     Jersey – Division of Taxation Bankruptcy (the “State of New
State of New Jersey –                     Jersey”), in the amount of $214,740.71, is unimpaired by this
Division of Taxation                      Plan. The Debtor disputes the correct amount of the State of
Bankruptcy (Claim #                       New Jersey’s claim, and has filed an Objection to Claim [ECF
31)                                       No. 179], in order to establish the correct amount of the
Total priority claim                      allowed unsecured priority claim, which remains pending.
amount: $214,740.71                       The State of New Jersey will be paid in full (the full amount of
                                          its allowed unsecured priority claim), plus statutory interest,
                                          over 60 months from the Petition Date, in equal quarterly
                                          payments, which will begin on the first day of the month
                                          following the Effective Date of this Plan, and continue on the
                                          first day of every quarter thereafter. The amount due to the
                                          State of New Jersey may be reduced during the Plan Period
                                          by any payment on account of any Additional Non-Exempt
                                          Funds, as described in ¶ 3.02 below.
Class 2 – Other           Unimpaired      Other than set forth above, no other undisputed, non-
Priority Claims                           contingent and liquidated priority claims of a known amount
                                          have been scheduled by the Debtor, no other priority claims
                                          have been filed by any creditor, and the Debtor does not
                                          believe that any other priority claims exist. However, in the
                                          event that it is determined by the Court that any additional
                                          priority claims do exist, then each holder of a Class 2 Priority
                                          Claim will be paid in full, over 60 months from the Effective
                                          Date, in 20 equal quarterly payments, which will begin on the
                                          first day of the month following the Effective Date of this Plan,
                                          and continue on the first day of every quarter thereafter.
Class 3A – Secured        Unimpaired      Class 3A, the Secured Claim of Professional Bank (first
Claim of Professional                     mortgage on real property), is unimpaired by this Plan. This
Bank (first mortgage                      claim was secured by the real property located at 392 Eagle
on real property)                         Dr, Jupiter, FL 33477 (the “Eagle Drive Property”), which was
(Claim # 24)                              owned by the Debtor and his non-filing spouse, Joyce Frank
                                          (“Joyce”). The Eagle Drive Property was sold (the “Eagle


                           ______________________________
                             Leiderman Shelomith Alexander + Somodevilla, PLLC
                                          Miami | Fort Lauderdale
              Case 19-15509-EPK         Doc 219      Filed 04/21/20      Page 4 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                         Page 4 of 18


Total claim amount:                    Drive Property Sale”), pursuant to the Court’s September 9,
$3,614,156.07                          2019 Order Granting Debtor’s Expedited Motion to (A)
(secured =                             Approve Sale of Real Property, Free and Clear of Liens,
$3,614,156.07;                         Claims and Encumbrances; (B) Authorize Debtor to Enter
unsecured = $0.00)                     Into Contract for Sale of Real Property; and (C) Approve
                                       Payment of Commission to Broker and Debtor from Closing
                                       Proceeds [ECF No. 111] (the “Eagle Drive Property Sale
                                       Order”).
                                       This claim was completely paid and satisfied by virtue of the
                                       Eagle Drive Property Sale. There was no unsecured
                                       deficiency. Accordingly, this claim will be deemed paid in full
                                       and Professional Bank will not be entitled to a Class 7
                                       General Unsecured Claim.
Class 3B – Secured      Unimpaired     Class 3B, the Secured Claim of Professional Bank (first
Claim of Professional                  mortgage on real property), is unimpaired by this Plan. This
Bank (first mortgage                   claim is secured by the real property located at 183 Golf
on real property)                      Village Blvd, Jupiter, FL 33458 (the “Golf Village Property”),
(Claim # 25)                           which is owned solely by Joyce. The Debtor is a co-obligor
Total claim amount:                    on the underlying Fixed-Adjustable Rate Note (the “Golf
$308,450.11 (secured                   Village Note”), and Joyce is the mortgagor on the underlying
= $308,450.11;                         Mortgage (the “Golf Village Mortgage”), joined by the Debtor.
unsecured = $0.00)                     The Golf Village Note and Golf Village Mortgage are being
                                       paid in the ordinary course and the Debtor and Joyce are
                                       current in their obligations to Professional Bank under the
                                       Golf Village Note and Golf Village Mortgage. The Golf Village
                                       Note and Golf Village Mortgage shall remain in full force and
                                       effect and shall not be otherwise modified by virtue of this
                                       Plan. The Debtor and Joyce shall remain fully bound by the
                                       terms of the Golf Village Note and Golf Village Mortgage.
                                       Accordingly, Professional Bank will not be entitled to a Class
                                       7 General Unsecured Claim.
Class 4 – Secured       Impaired       Class 4, the alleged Secured Claim of Larsen Capital, LLC
Claim of Larsen                        (“Larsen Capital”) (second mortgage on real property and
Capital, LLC (second                   pledge against securities) (the “Larsen Claim”), is impaired by
mortgage on real                       this Plan. The alleged Larsen Claim was secured by the
property and pledge                    Eagle Drive Property, and if allowed, is further secured by
against securities)                    pledges against the Debtor’s interest(s) in: (a) Superplay
(Claim # 26)                           Development Group, LLC (“Superplay Development”)
Total claim amount:                    (whereby the Debtor owns 17.5% of the common shares of
$1,002,199.10                          Superplay Development); and (b) Superplay, LLC
(secured =                             (“Superplay”) (whereby the Debtor owns 22.5% of the
$1,002,199.10;                         common shares of Superplay). (Superplay Development and
unsecured = $0.00)                     Superplay shall hereinafter be defined as the “Superplay
                                       Entities”).
                                       With respect to Larsen Capital’s secured claim against the
                                       Eagle Drive Property, the Eagle Drive Property Sale fully and
                                       completely satisfied Larsen Capital’s secured claim against
                                       the Eagle Drive Property (pursuant to the Eagle Drive
                                       Property Sale Order), to the extent such Larsen Claim is
                                       allowed, and further fully and completely satisfied Larsen
                                       Capital’s Post-Petition Loan, as identified and defined in the


                         ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
               Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 5 of 20
                                                                            Case No. 19-15509-BKC-EPK
                                                                                           Page 5 of 18


                                         Court’s Order Granting Debtor’s Motion to Incur Post-Petition
                                         Debt [ECF No. 115]. Thereafter, after taking into account the
                                         sales proceeds received, Larsen Capital claimed to be owed
                                         the amount of $1,002,199.10, pursuant to the various loan
                                         documents attached to its Proof of Claim (Claim # 26). The
                                         Debtor disputes that Larsen Capital is owed such amounts.
                                         Such remaining Larsen Claim remains an alleged secured
                                         claim against the Superplay Entities.
                                         To the extent that the Larsen Claim is allowed, then unless
                                         otherwise adjudicated by any subsequent Court order (or
                                         judgment), the Debtor will transfer his interest(s) in the
                                         Superplay Entities to Larsen Capital, in full and complete
                                         satisfaction and release of any and all amounts owed by the
                                         Debtor or Joyce Frank to Larsen Capital, and any further
                                         claim in this bankruptcy proceeding. Accordingly, upon such
                                         transfer, any allowed claim(s) owing to Larsen Capital will be
                                         deemed paid in full and Larsen Capital will not be entitled to a
                                         Class 7 General Unsecured Claim. Furthermore, by virtue of
                                         such transfer, in the event that such claim(s) are allowed,
                                         Larsen Capital will be paid in full, and shall release Joyce
                                         Frank of any and all liability, as well. This treatment shall not
                                         affect or release any Claims Against Larsen, as identified in ¶
                                         3.02 below, unless otherwise adjudicated by any subsequent
                                         Court order (or judgment). Nothing stated herein shall act as
                                         a waiver of the Debtor’s right to object to the Larsen Claim or
                                         make any other claim(s) against Larsen Capital (or any
                                         related individuals or entities).
Class 5 – Secured         Impaired       Class 5, the Secured Claim of NEC Financial Services, LLC
Claim of NEC                             (“NEC Financial Services”) (judgment lien on real property), is
Financial Services,                      impaired by this Plan. This claim was secured by the Eagle
LLC (judgment lien on                    Drive Property. Pursuant to the Eagle Drive Property Sale
real property) (Claim #                  Order, any holders of valid judgment liens against the Eagle
10)                                      Drive Property shall be treated as set forth in the Order
Total claim amount:                      Granting Debtor’s Motion to Avoid Judicial Liens on Exempt
$44,429.79 (secured                      Property [ECF No. 117] (the “Judicial Lien Order”).
= $0.00; unsecured =                     Pursuant to the Judicial Lien Order, the NEC Judgment Lien
$44,429.79)                              (as defined in the Judicial Lien Order) “shall attach to the
                                         Debtor’s net proceeds of the sale of the [Eagle Drive
                                         Property]”. However, by virtue of the payments to various
                                         lienholders and other amounts set forth in ¶ 10 of the Eagle
                                         Drive Sale Order, there were no net proceeds of the sale
                                         available to the Debtor. As such, NEC Financial Services
                                         has a wholly unsecured claim in this bankruptcy proceeding.
                                         Accordingly, NEC Financial Services shall have an allowed
                                         general unsecured claim in the amount of $44,429.79 and
                                         shall be entitled to a Class 7 General Unsecured Claim in
                                         such amount.
Class 6 – General         Impaired       Class 6, the General Unsecured Non-Dischargeable Claim of
Unsecured Non-                           Investors Bank (“Investors”), is impaired by this Plan. The
Dischargeable Claim                      claim is a general unsecured claim. However, Investors
                                         asserted that the debt owed is non-dischargeable, pursuant


                           ______________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
              Case 19-15509-EPK      Doc 219      Filed 04/21/20      Page 6 of 20
                                                                       Case No. 19-15509-BKC-EPK
                                                                                      Page 6 of 18


of Investors Bank                   to 11 U.S.C. § 523(a)(4) and (6) (the “Non-Dischargeability
(Claim # 9)                         Claim”).
Total claim amount:                 The Debtor and Investors resolved the Non-Dischargeability
$3,158,046.46                       Claim (the “Investors Bank Settlement”), and entered into a
                                    Settlement Agreement (the “Investors Settlement
                                    Agreement”) such that Investors shall be entitled to the entry
                                    of a non-dischargeable agreed judgment (the “Judgment”) in
                                    the amount of $300,000.00. On April 16, 2020, the Debtor
                                    filed a Motion to Approve Settlement Between the Debtor,
                                    Joyce Frank and Investors Bank [ECF No. 216] (the
                                    “Investors Settlement Motion”), to obtain approval of the
                                    Investors Bank Settlement, which remains pending before the
                                    Court.
                                    In order to satisfy the Judgment, Investors shall receive the
                                    total amount of $300,000.00, as set forth herein:
                                    (a). The Judgment shall be satisfied upon Investors’ receipt of
                                    the payments as set forth herein. An initial payment of
                                    $112,000.00 (the “Initial Payment”) shall be disbursed by
                                    Dilworth Paxson LLP (“Investors’ Attorney”) to Investors no
                                    later than the next business day following the entry of an
                                    Order granting the Investors Settlement Motion (the
                                    “Approval”). The remaining balance of $188,000.00 shall be
                                    treated as follows: (i) if the Debtor makes payment to
                                    Investors in the amount of $50,000.00 (the “September
                                    Payment”) on or before September 30, 2020, the remaining
                                    balance ($138,000.00) of the Judgment shall be deemed
                                    satisfied, subject to the Larsen Payment identified and
                                    defined in ¶ (d) below; alternatively (ii) if the September
                                    Payment is not made to Investors on or before September
                                    30, 2020, the Debtor can pay $63,000.00 (the “November
                                    Payment”) to Investors on or before November 15, 2020, the
                                    remaining balance ($125,000.00) of the Judgment shall be
                                    deemed satisfied, subject to the Larsen Payment; or
                                    alternatively, (iii) if neither the September Payment nor the
                                    November Payment is made to Investors on or before the
                                    date(s) indicated above, the Debtor can pay $75,000.00 (the
                                    “December Payment”) to Investors on or before December
                                    31, 2020, the remaining balance ($113,000.00) of the
                                    Judgment shall be deemed satisfied, subject to the Larsen
                                    Payment (these payments shall collectively be defined as the
                                    “Discount Payments”). Upon any of the Discount Payments
                                    having cleared, and upon payment of any required Larsen
                                    Payment, or the expiration of the time period described in ¶
                                    (h) below, the Judgment will be satisfied, and Investors will
                                    execute and record an appropriate Satisfaction of Judgment.
                                    If none of the Discount Payments are made, then Investors
                                    shall be entitled to exercise all rights and remedies available
                                    to it as the holder of the Judgment against the Debtor, subject
                                    to ¶ (c) below.
                                    (b). The Initial Payment shall be comprised of a contribution
                                    from Joyce in the amount of $112,000.00 (the “Deposit”).



                      ______________________________
                       Leiderman Shelomith Alexander + Somodevilla, PLLC
                                    Miami | Fort Lauderdale
Case 19-15509-EPK      Doc 219      Filed 04/21/20      Page 7 of 20
                                                         Case No. 19-15509-BKC-EPK
                                                                        Page 7 of 18


                      (c). If the Debtor timely makes any of the Discount Payments,
                      then Investors will thereafter refrain from any post-judgment
                      collection or execution remedies, and execution of the
                      Judgment shall be expressly withheld, until payment of any
                      required Larsen Payment, or the expiration of the time period
                      described in ¶ (h) below, at which time the Judgment will be
                      satisfied. Furthermore, execution of the Judgment shall be
                      expressly withheld until January 1, 2021, to allow for the
                      Debtor to make any of the Discount Payments.
                      (d). In addition to the Discount Payments referenced above,
                      the first $125,000.00 received or recovered (net, after
                      payment of any of the Debtor’s attorneys’ fees and costs
                      incurred in obtaining the Larsen Payment) by the Debtor
                      (directly or indirectly, including to any relative or entity in
                      which the Debtor has an interest) from Larsen Capital, LLC
                      (directly or indirectly, including personally from Jeffrey Larsen
                      or from any entity that Jeffrey Larsen has an interest)
                      (collectively “Larsen”), for any reason whatsoever, including
                      without limitation, collection of any judgment against Larsen
                      or any settlement payment(s) from Larsen (the “Larsen
                      Payment”), within three (3) years from the Approval date,
                      shall be paid to Investors, upon receipt of same. Any Larsen
                      Payment applied to fund a Discount Payment is addressed in
                      ¶ (f) and ¶ (g) below.
                      (e). If any settlement is reached (within that three (3) year
                      period) between the Debtor and Larsen for payment of a
                      Larsen Payment within that three (3) year time period or
                      thereafter, that Larsen Payment shall be paid to Investors
                      upon receipt. Any Larsen Payment applied to fund a Discount
                      Payment is addressed in ¶ (f) and ¶ (g) below. Investors
                      agrees not to object to any settlement reached by and
                      between the Debtor and Larsen, no matter the amount, as
                      long as the Debtor otherwise complies with this Settlement,
                      that settlement with Larsen is reasonable under all then
                      pertinent circumstances and was reached in good faith.
                      Debtor will keep Investors apprised of and shall promptly
                      respond to any inquiries by Investors about the status of
                      efforts by the Debtor and his counsel to obtain the Larsen
                      Payment.
                      (f). If Larsen contributes $50,000.00 towards any Discount
                      Payment, then: (i) $12,000 of that Larsen contribution for the
                      September Payment shall not be applied as a Larsen
                      Payment; (ii) $17,000.00 of that Larsen contribution for the
                      November Payment shall not be applied as a Larsen
                      Payment; and (iii) $22,000.00 of that Larsen contribution for
                      the December Payment shall not be applied as a Larsen
                      Payment.
                      (g). If Larsen contributes any amount less than $50,000.00
                      towards any Discount Payment, then such payment(s) shall
                      specifically be excluded from the Larsen Payment and
                      applied to the Discount Payment by the following formula:
                      30% for any amount between $40,000.00 to $49,999.99;

        ______________________________
         Leiderman Shelomith Alexander + Somodevilla, PLLC
                      Miami | Fort Lauderdale
             Case 19-15509-EPK        Doc 219      Filed 04/21/20      Page 8 of 20
                                                                        Case No. 19-15509-BKC-EPK
                                                                                       Page 8 of 18


                                     27.5% for any amount between $30,000.00 to
                                     $39,999.99; 25% for any amount between $20,000.00 to
                                     $29,999.99; 22.5% for any amount between $10,000.00 to
                                     $19,999.99; and 20% for any amount between $0.00 to
                                     $9,999.99.
                                     (h). If one of the Discounts Payments has been paid and the
                                     Larsen Payments are received during the time periods
                                     specified in ¶ (e), then the remainder of the Judgment will be
                                     satisfied. In such case, Investors shall fully release the
                                     Debtor from all residual claims relating to the Judgment.
                                     (i). Effective upon the Approval, the Debtor hereby releases,
                                     acquits and forever discharges Investors and each, every and
                                     all of its current and past officers, directors, shareholders,
                                     affiliated corporations, subsidiaries, agents, employees,
                                     representatives, attorneys, predecessors, successors and
                                     assigns, of and from any and all claims, damages, causes of
                                     action, suits and costs, of whatever nature, character or
                                     description, whether known or unknown, anticipated or
                                     unanticipated (collectively the “Investors Released Parties”),
                                     which the Debtor has, may now have or may hereafter have
                                     or claim to have against any of the Investors Released
                                     Parties.
                                     Investors shall only be entitled to the payments set forth
                                     herein and shall not be entitled to any additional payment as
                                     a general unsecured creditor. Investors shall not be entitled
                                     to a Class 7 General Unsecured Claim.
                                     Any and all other terms of the Investors Settlement
                                     Agreement are incorporated herein by reference. The Debtor
                                     and Investors shall comply with all of the terms of the
                                     Investors Settlement Agreement (or any Court-approved
                                     amendments and/or modifications thereto).
Class 7 - General     Impaired       Class 7 consists of all allowed dischargeable general
Unsecured Creditors                  unsecured claims. The Class 7 Creditors shall share pro rata
Total General                        in a total distribution in the amount of $200,000.00 (the “Plan
Unsecured Claims:                    Payments”), to be paid over a period of time of 60 months.
$25,503,163.78                       Any allowed dischargeable unsecured or undersecured
                                     general claimant scheduled to receive a total distribution of
                                     $250.00 or less shall be paid in a lump sum within sixty (60)
                                     days from the Effective Date. The Debtor estimates that the
                                     lump sum payment(s) will total $801.71.
                                     Any allowed dischargeable general unsecured claimants
                                     scheduled to receive a total distribution of more than $250.00
                                     shall receive payment over 5 years, in 20 quarterly payments,
                                     with the first payment due on the first day of the month
                                     following the Effective Date of this Plan, and continuing on
                                     the first day of every quarter thereafter (the “Plan Period”).
                                     The specific creditors to be paid under this Plan (as well as a
                                     payment schedule) are set forth in the List of General
                                     Unsecured Creditors to be Paid Pursuant to Plan, attached
                                     as Exhibit “A” (the “Creditor Payment List”). At the time of the


                       ______________________________
                        Leiderman Shelomith Alexander + Somodevilla, PLLC
                                     Miami | Fort Lauderdale
               Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 9 of 20
                                                                            Case No. 19-15509-BKC-EPK
                                                                                           Page 9 of 18


                                         filing of this Plan, the Creditor Payment List is merely an
                                         estimate provided by the Debtor, as numerous Objections to
                                         Claims are pending as of the date of this Plan, and the
                                         Debtor may object to additional claim(s) before the expiration
                                         of any deadline to do so. Within 15 days after the later of the
                                         date of the entry of a final, non-appealable order confirming
                                         this Plan (or any amended Plan), or the date that the last
                                         remaining Objection(s) to Claim(s) are adjudicated by the
                                         entry of a final, non-appealable order, the Debtor shall file
                                         with the Court a final Creditor Payment List, which shall
                                         provide for the actual payments to be received by each
                                         creditor under this Plan.
                                         At the time of the filing of this Plan, the Debtor estimates that
                                         the total amount of dischargeable general unsecured claims
                                         is $25,503,163.78 and that the quarterly payments will total
                                         $9,959.91 per payment. Accordingly, the Debtor estimates
                                         that dischargeable general unsecured creditors will be
                                         receiving a distribution of approximately 0.7842% of their
                                         allowed claim(s).
Class 8 - Equity         Unimpaired      Class 8 consists of the Debtor’s interest in property of the
Interest of the Debtor                   estate, which is retained under this Plan. The Debtor has
                                         committed the value of 5 years of his projected household net
                                         disposable income toward funding this Plan and has
                                         otherwise met all of the requirements under the Bankruptcy
                                         Code. Class 8 is presumed to accept this Plan and not
                                         entitled to vote.

Unclassified Claims:

Administrative           The administrative professional fees and costs of the Debtor’s attorneys and
Professional Fees and    the Debtor’s accountant are subject to final allowance by the Court, after the
Costs of Debtor’s        filing of the appropriate fee application(s) and notice and hearing. The exact
Professionals            amount of such fees and costs will be determined at the Confirmation
                         Hearing of this Plan. Such fees and costs shall be paid in full on the
                         Effective Date of this Plan, in cash, or upon such other terms as may be
                         agreed upon by the holder of the claim and the Debtor. To the extent that
                         such fees and costs are not paid in full on the Effective Date of this Plan, in
                         cash, then such administrative professional fees and costs shall be paid from
                         the Additional Non-Exempt Funds described below. Any administrative
                         professional fees and costs that are incurred post-confirmation are not
                         included herein and are not subject to the Court’s approval.
Alleged Administrative   The State of New Jersey Division of Taxation filed Claim # 32, in the amount
Fees of the State of     of $50,000.00, asserting an administrative tax claim relating to FEC Towne,
New Jersey Division      LLC. The Debtor has filed an Objection to Claim [ECF No. 179] as to Claim
of Taxation              # 32 on numerous grounds and does not believe that the State of New
                         Jersey Division of Taxation is entitled to any administrative claim in this
                         proceeding. However, to the extent that the Court determines that the State
                         of New Jersey Division of Taxation is, in fact, entitled to an administrative tax
                         claim, then such claim shall be paid in full on the Effective Date of this Plan,
                         in cash, or over a term of sixty (60) months from the Petition Date, or upon
                         such other terms as may be agreed upon by the State of New Jersey

                          ______________________________
                            Leiderman Shelomith Alexander + Somodevilla, PLLC
                                         Miami | Fort Lauderdale
            Case 19-15509-EPK         Doc 219      Filed 04/21/20      Page 10 of 20
                                                                         Case No. 19-15509-BKC-EPK
                                                                                       Page 10 of 18


                      Division of Taxation and the Debtor. To the extent that such Allowed
                      Administrative Expense Claim is not paid in full on the Effective Date of this
                      Plan, in cash, then such Allowed Administrative Expense Claim shall be paid
                      from the Additional Non-Exempt Funds described below.

       3.02 Payment of Additional Amounts to Creditors from Additional Sources. In
addition to the Plan Payments referenced above, creditors may receive additional amounts
from additional sources, as described below.

       (a) Debtor’s Commission from Sale of Eagle Drive Property Sale. Pursuant to the
Eagle Drive Property Sale Order, the Debtor, as a real estate sales associate of The Sheehan
Agency, was entitled to a share of the underlying real estate commission, in the amount of
$49,000.00, which was required to be held in Debtor’s counsel’s trust account, to be held in
escrow as property of the bankruptcy estate, pursuant to 11 U.S.C. § 541, pending further
Court order (the “Eagle Drive Commission”). The Debtor’s counsel is holding the Eagle Drive
Commission in its attorney trust account.

       (b) Debtor’s Share of 2017 and 2018 Federal Income Tax Return. Pursuant to the
Court’s February 10, 2020 Order Granting Debtor’s Motion for Authority to Allow the Division
and Reimbursement of the Tax Refund to Debtor’s Non-Filing Spouse [ECF No. 172], upon
receipt of the Debtor’s and Joyce’s 2017 and 2018 Federal Income Tax Refund, the Debtor
is authorized to release to Joyce her share of the 2017 and 2018 Federal Income Tax Refund,
based on the proportional W-2 withholdings. The Debtor’s share of the 2017 and 2018
Federal Income Tax Refund (the “Debtor’s Tax Refund”) would be property of the bankruptcy
estate, pursuant to 11 U.S.C. § 541.

       (c) Non-Exempt Portion of Debtor’s Claim in New Jersey Bankruptcy Cases. On
December 19, 2018, several entities for which the Debtor was previously affiliated with filed
Chapter 11 bankruptcy proceedings in the United States Bankruptcy Court for the District of
New Jersey. The debtors are Frank Theatres Bayonne/South Cove, LLC, et al., Case No.
2:18-bk-34808-SLM (the “New Jersey Bankruptcy Cases”). The Debtor timely filed a Proof(s)
of Claim in the New Jersey Bankruptcy Cases, based upon, among other things, unpaid
wages and unreimbursed expenses (collectively, the “New Jersey Bankruptcy Claim”). The
amount of the New Jersey Bankruptcy Claim is $1,462,916.00. It is currently unknown
whether the Debtor will receive any distribution on account of the New Jersey Bankruptcy
Claim, and if so, the amount of such distribution.

       The Debtor claimed as exempt a portion of the New Jersey Bankruptcy Claim in this
bankruptcy proceeding, pursuant to Fla. Stat. § 222.11. The New Jersey Bankruptcy Cases
were filed on December 19, 2018. As such, 6 months of wages prior to the filing of this
bankruptcy proceeding would consist of wages from October 26, 2018 to December 19, 2018,
a period of 54 days. At a salary of $225,000 per year, the exempt portion of the New Jersey
Bankruptcy Claim would be $33,287.76 (the “Exempt New Jersey Bankruptcy Claim”).

       Accordingly, to the extent that there is any distribution(s) to the Debtor in the New
Jersey Bankruptcy Case, the first $33,287.76 would constitute the Debtor’s exempt wages
and be comprised of the Exempt New Jersey Bankruptcy Claim. Any and all distribution(s)
in excess of the Exempt New Jersey Bankruptcy Claim would be non-exempt and would be



                       ______________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
            Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 11 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                        Page 11 of 18


property of the bankruptcy estate, pursuant to 11 U.S.C. § 541 (hereinafter defined as the
“Non-Exempt New Jersey Bankruptcy Claim”).

       (d) Claims Against Larsen Capital, LLC. During the course of this bankruptcy
proceeding, the Debtor discovered that he and Joyce may have certain claims against Larsen
Capital, LLC (directly or indirectly, including personally from Jeffrey Larsen or from any entity
that Jeffrey Larsen has an interest) (collectively, the “Claims Against Larsen”). The recovery
of any net Claims Against Larsen would first be distributed as set forth in ¶ 3.01 above, to
Investors. Thereafter, any and all remaining funds from any Claims Against Larsen, whether
obtained through judgment or settlement, which belong to the Debtor, would be non-exempt
and would be property of the bankruptcy estate, pursuant to 11 U.S.C. § 541.

       (e) Liquidation of the Superplay Entities. To the extent that the Larsen Claim is
disallowed, then the Debtor’s interest in the Superplay Entities would be unencumbered. In
that case, the Debtor shall liquidate his interest(s) in the Superplay Entities for the benefit of
the bankruptcy estate. Any such amounts (including any dividends received on account of
the Debtor’s ownership interest(s) in the Superplay Entities until such interests are liquidated)
would be non-exempt and would be property of the bankruptcy estate, pursuant to 11 U.S.C.
§ 541.

        The Eagle Drive Commission, the Debtor’s Tax Refund, the Non-Exempt New Jersey
Bankruptcy Claim, the net Claims Against Larsen (after payment to Investors as set forth
above) and the amounts received on account of the Debtor’s ownership interest(s) in the
Superplay Entities shall hereinafter be defined as the “Additional Non-Exempt Funds”. Any
Additional Non-Exempt Funds shall first go to pay any allowed administrative expense claims,
including without limitation, any allowed Administrative Expense Claims for the Debtor’s
professional fees and costs. After payment in full of all allowed Administrative Expense
Claims, to the extent that any Additional Non-Exempt Funds remain, such Additional Non-
Exempt Funds shall go to pay any Class 1 and Class 2 Unsecured Priority Claims. After
payment of any Class 1 and Class 2 Unsecured Priority Claims, if such claims are not
completely satisfied by virtue of the Additional Non-Exempt Funds, then the Debtor shall re-
calculate the remaining balance(s) due, such that these balances are paid on a quarterly
basis within the time frame(s) described in ¶ 3.01 above.

       After payment in full of all allowed Administrative Expense Claims and Class 1 and
Class 2 Unsecured Priority Claims, to the extent that any Additional Non-Exempt Funds
remain, such Additional Non-Exempt Funds shall go to pay Class 7 General Unsecured
Creditors, on a pro-rata basis. Such distribution shall be in addition to the Plan Payments
referenced in ¶ 3.01 above. The Debtor shall provide notice to Class 7 General Unsecured
Creditors that such payments are in the nature of Additional Non-Exempt Funds, rather than
a Plan Payment(s).

        3.03 Default of Plan Payment(s). Unless otherwise specifically set forth above, in
the event of any default by the Debtor of any payment required by ¶ 3.01 above, the Claimant
shall provide the Debtor with notice of such default, by electronic mail to the Debtor’s attorney,
Zach B. Shelomith, Esq. (at zbs@lsaslaw.com) and by facsimile transmittal (954-920-5371)
(the “Default Notice”). The Debtor shall be afforded ten (10) days from the date of receipt by
the Debtor’s counsel of such Default Notice to cure such default. The Claimant shall not take
any further action(s) against the Debtor, including without limitation, proceeding against the

                         ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
            Case 19-15509-EPK         Doc 219      Filed 04/21/20      Page 12 of 20
                                                                         Case No. 19-15509-BKC-EPK
                                                                                       Page 12 of 18


Debtor in a court of competent jurisdiction, seeking in rem remedies against any of the subject
properties described above or alleging a “material” default of this Plan by the Debtor, unless
the cure period referenced herein has expired.

        To the extent that any default by the Debtor (and failure to cure within the time frame
referenced above) of any payment required by ¶ 3.01 above relates to a secured claim, and
occurs during the Plan Period, then such Claimant’s remedies are limited to any and all in
rem remedies against the subject property (pursuant to the underlying loan documents),
unless this case is dismissed. To the extent that any default by the Debtor (and failure to
cure within the time frame referenced above) of any payment required by ¶ 3.01 above relates
to a secured claim, and occurs after the Plan Period, then such Claimant’s remedies are
limited to any and all in rem remedies against the subject property (pursuant to the underlying
loan documents), as long as the Debtor ultimately receives a discharge. Should the Debtor
not receive a discharge, then such remedies shall not be limited and shall include any in
personam rights against the Debtor pursuant to the underlying loan documents.

       To the extent that any default by the Debtor (and failure to cure within the time frame
referenced above) of any payment required by ¶ 3.01 above relates to an unsecured claim,
then such Claimant may pursue whatever remedies are available pursuant to the underlying
contract(s) or agreement(s) between the Claimant and the Debtor or pursuant to applicable
law. However, should the Debtor ultimately receive a discharge, then any such claims shall
be discharged pursuant to the Bankruptcy Code. This section shall not apply to any
unclassified administrative professional claims owed by the Debtor.

                                 ARTICLE IV
                    ALLOWANCE AND DISALLOWANCE OF CLAIMS

         4.01 Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has
been filed or deemed filed, and the Debtor or another party in interest has filed an objection;
or (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as unknown,
disputed, contingent, or unliquidated.

      4.02 Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a Disputed Claim unless such claim is allowed by a final non-appealable order.

        4.03 Settlement of Disputed Claims. The Debtor will have the power and authority
to settle and compromise a disputed claim with court approval and in compliance with Fed.
R. Bankr. P. 9019.

                              ARTICLE V
       PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        Upon information and belief, as of the date of this Plan, the Debtor does not have any
executory contracts or unexpired leases. In the event that it is determined that the Debtor is,
in fact, a party to an executory contract or an unexpired lease, then the Debtor will be
conclusively deemed to have rejected all executory contracts and/or unexpired leases,
existing or before the date of the order confirming this Plan, upon the Effective Date of this
Plan. A proof of a claim arising from the rejection of an executory contract or unexpired lease

                        ______________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
            Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 13 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                        Page 13 of 18


under this section must be filed no later than thirty (30) days after the date of the order
confirming this Plan.

                                   ARTICLE VI
                      MEANS FOR IMPLEMENTATION OF THE PLAN

       The means necessary for the execution of this Plan include the following: (a) the
Debtor’s income from JFC; and (b) the Additional Non-Exempt Funds, defined in ¶ 3.02
above. The Debtor’s household net income is described in detail in the Debtor’s Disclosure
Statement, which is being circulated with this Plan.

        The Debtor shall, and believes he can, generate sufficient income to make all
payments due under this Plan. Attached to the Disclosure Statement is a 5 year cash flow
projection, demonstrating that the Plan Payments are feasible. The estimated cash on hand
necessary as of the Effective Date of this Plan is $101,702.20 (minus any allowed
Administrative Expense Claims that have already been paid prior to the Effective Date of this
Plan).

       To the extent that the Debtor wishes to prepay any amounts due under this Plan from
exempt assets or other third-party sources, the Debtor reserves the right to do so without
penalty and to seek the entry of a final decree closing this case. In that case, the Plan Period,
as defined above, shall be shortened to such time that the Debtor pays all Class 1, 2, 6 and
7 creditors all amounts due under this Plan.

       The Debtor, as reorganized, will retain and will be re-vested in all property of the
Estate, excepting property which is to be sold or otherwise disposed of as provided herein,
executory contracts which are rejected pursuant to this Plan and property transferred to
Creditors of the Debtor pursuant to the expressed terms hereof. The retained property shall
be used by the Debtor in the ordinary course of his personal affairs. (Further details
concerning the nature and scope of the Debtor’s personal affairs may be found in the
Disclosure Statement which accompanies this Plan).

                                       ARTICLE VII
                                   GENERAL PROVISIONS

        7.01 Definitions and Rules of Construction. The definitions and rules of construction
set forth in 11 U.S.C. §§ 101 and 102 shall apply when terms defined or construed in the
Code are used in this Plan, and they are supplemented by the following definitions:

       (a)     Allowed Secured Claim - shall mean an Allowed Claim for which a Claimant
asserts, or upon objection is determined by a Final Order to hold, a valid, perfected and
enforceable lien, security interest or other interest or encumbrance in property in which the
Debtor has an interest not subject to avoidance or subordination under the Bankruptcy Code
or applicable non-bankruptcy law, or an Allowed Claim for which a Claimant asserts a setoff
under 11 U.S.C. § 553, but in any event only to the extent of the value, determined in
accordance with 11 U.S.C. § 506(a), of the Claimant’s interest in the Debtor’s interest in the
property or to the extent of the amount subject to such setoff as the case may be.




                        ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
            Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 14 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                        Page 14 of 18


       (b)    Allowed Undersecured Claim - shall mean the amount of a prepetition secured
Claim that exceeds the value of the collateral securing that Claim and is therefore unsecured.

       (c)    Allowed Unsecured Claim - shall mean an Allowed Claim which arose or which
is deemed to have arisen prior to the filing of the Petition commencing these Proceedings
and as to which the Claimant has not asserted, or as to whom it is determined by Final Order
does not hold, a valid, perfected and enforceable lien, security interest or other interest in or
encumbrance against property of the Debtor or a right of setoff to secure the payment of such
Claim, but excluding unsecured Claims previously paid in the Proceedings pursuant to
agreements approved by the Bankruptcy Court, if any.

       Amount of Allowed Unsecured Claims. The Debtor’s scheduled and unsecured claims
are set forth in his Schedules D and F [ECF No. 1] and Amended Schedules D and F [ECF
No. 144]. Attached hereto as Exhibit “A” is the estimated Creditor Payment List, including the
proposed distribution and first dividend(s). At the time of the filing of this Plan, the Debtor
estimates that the total amount of dischargeable general unsecured claims included in Class
7 is $25,503,163.78.

       Based upon the distribution amount of $200,000.00, holders of allowed dischargeable
general unsecured claims will receive a distribution of 0.7842%. This distribution is higher
than what holders of allowed general unsecured claims would receive in a hypothetical
Chapter 7, in which case the Debtor estimates that such claimants would receive a distribution
of 0.00%.

        Liquidation analysis. This estimated distribution in a hypothetical Chapter 7 was
determined by analyzing the liquidation value of the Debtor’s non-exempt property. The
Debtor’s real property is undersecured and has no equity. The Debtor’s non-exempt personal
property is valued at $68,492.50, based on the values set forth in the Debtor’s bankruptcy
schedules and current funds being held in the Debtor’s Debtor-in-Possession Account(s).
After deducting estimated Chapter 11 administrative expenses, as well as anticipated
Chapter 7 administrative expenses, it was calculated that unsecured creditors would receive
a total of $0.00 if this case were converted to a Chapter 7 liquidation. A more detailed
liquidation analysis is set forth in the Disclosure Statement that accompanies this Plan.

       Accordingly, creditors are receiving more by virtue of this Plan, then they would if the
Debtor’s case was a Chapter 7 proceeding.

        (d)    Causes of Action - shall be used in its broadest sense and shall include all
causes of action of the Debtor and all causes of action which a Trustee would have if the
proceedings were converted on the confirmation date to a proceeding under Chapter 7 of the
Code and a Trustee were appointed. Causes of action shall include all rights or causes of
action, whether legal or equitable, whether they arise under the Code or under other federal
or state laws or under judicial decisions, whether or not they are the subject of presently
pending litigation and whether they arise before or after the confirmation date, as well as
rights belonging to the Debtor pursuant to 11 U.S.C. §§ 506, 510, 544, 545, 547, 548, 549 or
550.

       (e)   Claim - shall mean any right to payment against the Debtor or right to an
equitable remedy against the Debtor for breach of performance if such breach gives rise to a

                        ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
             Case 19-15509-EPK         Doc 219      Filed 04/21/20      Page 15 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                        Page 15 of 18


right to payment, whether or not such right to payment or right to an equitable remedy is
reduced to judgment, or whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, disputed or undisputed, secured or unsecured.

       (f)     Petition Date – shall mean April 26, 2019.

        7.02 Effective Date of Plan. The Effective Date of this Plan is the fifteenth (15th)
business day following the date of the entry of the order of confirmation. However, if a stay
of the confirmation order is in effect on that date, the Effective Date will be the first business
day after that date on which no stay of the confirmation order is in effect, provided that the
confirmation order has not been vacated.

       7.03 Severability. If any provision in this Plan is determined to be unenforceable,
the determination will in no way limit or affect the enforceability and operative effect of any
other provision of this Plan.

        7.04 Binding Effect. The rights and obligations of any entity named or referred to
in this Plan will be binding upon, and will inure to the benefit of the successors or assigns of
such entity.

       7.05 Captions. The headings contained in this Plan are for convenience of
reference only and do not affect the meaning or interpretation of this Plan.

        7.06 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
Florida govern this Plan and any agreements, documents, and instruments executed in
connection with this Plan, except as otherwise provided in this Plan.

        7.07 Notice to Class 7 General Unsecured Creditors. Pursuant to 11 U.S.C. §
1129(a)(15), if you object to confirmation to the Plan, the value of the property to be distributed
under the Plan shall not be less than the projected disposable income of the Debtor (as
defined in 11 U.S.C. § 1325(b)(2)) to be received during the 5-year period beginning on the
date that the first payment is due under the Plan (or during the period for which the Plan
provides payments, whichever is longer). Pursuant to the Plan, the value of the property to
be distributed to Class 7 General Unsecured Creditors under the Plan ($200,000.00) is equal
to the projected disposable income of the Debtor to be received during the 5-year period
beginning on the Effective Date.

                                          ARTICLE VIII
                                          DISCHARGE

       Confirmation of this Plan does not discharge any debt provided for in this Plan until
the Court grants a discharge on completion of all payments under this Plan, or as otherwise
provided in 11 U.S.C. § 1141(d)(5). The Debtor will not be discharged from any debt excepted
from discharge under 11 U.S.C. § 523, except as provided in Fed. R. Bankr. P. Rule 4007(c).




                         ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
            Case 19-15509-EPK         Doc 219      Filed 04/21/20      Page 16 of 20
                                                                         Case No. 19-15509-BKC-EPK
                                                                                       Page 16 of 18


                                     ARTICLE IX
                               EFFECT OF CONFIRMATION

        9.01 Vesting of Assets. Except as otherwise set forth herein or in the Confirmation
Order, as of the Effective Date, the property of the Estate shall vest in the Debtor free and
clear of all claims, liens, encumbrances, charges and other interests, except those specifically
set forth and identified in this Plan.

       9.02 Binding Effect. Except as otherwise provided in 11 U.S.C. § 1141(d)(3), on
and after the Confirmation Date, the provisions of the Plan shall bind any holder of a claim
against the Debtor and his respective successors and assigns, whether or not the claim of
such holder is impaired under the Plan and whether or not such holder has accepted the Plan.

       9.03 Injunction Against Interference with Plan. Upon the entry of the Confirmation
Order, all holders of claims and other parties in interest, along with their respective present
or former employees, agents, officers, directors, or principals, shall be enjoined from taking
any actions to interfere with the implementation or consummation of the Plan.

        9.04 Other Effect(s) of Confirmation. If not otherwise identified herein, then the
effect of confirmation of the Plan is as set forth in the Bankruptcy Code and applicable law.

                                       ARTICLE X
                                    OTHER PROVISIONS

          10.01 Reservation of Rights Under 11 U.S.C. § 1129(b). The Debtor expressly
reserves the right, pursuant to 11 U.S.C. § 1129(b), to request the Court to confirm this Plan
if all of the applicable requirements of 11 U.S.C. § 1129 (a) have been met, other than those
of 11 U.S.C. § 1129(a)(8).

        10.02 Reservation of Right to Modify Plan Post-Confirmation. The Debtor expressly
reserves the right to request a modification of this Plan at any time after confirmation of the
Plan but before the completion of payments under the Plan, to (1) increase or reduce the
amount of payments under the Plan on claims of a particular class, (2) extend or reduce the
time period for such payments, or (3) alter the amount of distribution to a creditor whose claim
is provided for by the Plan to the extent necessary to take account of any payment of the
claim made other than under the Plan. Any such request to modify this Plan shall be noticed
to all creditors and interested parties, and no modification shall be granted absent proper
notice and hearing.

       10.03 Reservation of Rights Under Sections 1141(d)(5) and 350(a). The Debtor
reserves the right, after confirmation, to seek the closing of this bankruptcy proceeding prior
to the entry of an Order of Discharge, upon the payment of the initial payment(s) under this
Plan, payment of all outstanding quarterly United States Trustees Fees, and the filing of any
outstanding federal income tax returns. Such a request may be granted only upon notice and
hearing, with notice to all creditors and interested parties. If such request is granted, then
upon the satisfaction of all payments required to be paid to Class 1, 2, 6 and 7 creditors, the
Debtor may file a motion to reopen this bankruptcy proceeding, pursuant to 11 U.S.C. §
350(b), and the Court may then grant the Debtor a discharge, pursuant to 11 U.S.C. §
1141(d)(5). This paragraph only preserves the Debtor’s right to seek the relief described
above and does not conclusively grant such relief. Creditors’ and interested parties’ rights to

                        ______________________________
                         Leiderman Shelomith Alexander + Somodevilla, PLLC
                                      Miami | Fort Lauderdale
            Case 19-15509-EPK          Doc 219      Filed 04/21/20      Page 17 of 20
                                                                          Case No. 19-15509-BKC-EPK
                                                                                        Page 17 of 18


object to such relief shall similarly be preserved until such time as it is requested by the Debtor
after confirmation.

       10.04 Disbursing Agent. All distributions hereunder shall be made by the Debtor, or
such other individual or entity designated by the Debtor at the Confirmation Hearing, as
Disbursing Agent, on or after the Effective Date or as otherwise provided herein. A Disbursing
Agent shall not be required to give any bond, surety or other security for the performance of
his/her/its duties unless otherwise ordered by the Bankruptcy Court, and, in the event that a
Disbursing Agent is so ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Debtor.

       10.05 Post-Petition Interest on Claims. Except as required by applicable bankruptcy
law, post-petition interest will not accrue on or after the Effective Date on account of any
Claim.

         10.06 Delivery of Distributions and Undeliverable or Returned Distributions. Subject
to Fed. R. Bank. P. 9010, all distributions to any holder of an Allowed Claim shall be made at
the address of such holder as set forth on the Schedules filed with the Bankruptcy Court, or
on the books and records of the Debtor or his agents, or in a letter of transmittal, unless the
Debtor has been notified in writing of a change of address, including, without limitation, by
the filing of a Proof of Claim by such holder that contains an address for such holder different
from the address reflected on such Schedules for such holder. In the event that any
distribution to any holder is returned as an “Undeliverable or Returned Distribution”, then no
further distributions to such holder shall be made unless and until the Debtor is notified of
such holder’s then-current address, at which time all missed distributions shall be made to
such holder, without interest. An “Undeliverable or Returned Distribution” shall include such
distributions that are: (a) undeliverable through regular United States Mail, whether such
distribution is returned to the Debtor or not; (b) returned to the Debtor because the Claimant
cannot locate an account number belonging to the Debtor, despite the Debtor’s reasonable
diligence in providing the Claimant with the bankruptcy case number, account number and
his social security number; (c) returned to the Debtor because the Claimant is no longer
operating and has not provided the Debtor or the Court with any assignment information; or
(d) returned to the Debtor because the Claimant indicates in writing that the Claimant does
not wish to receive any distribution under this Plan and therefore waives any right to payment.

         All demands for Undeliverable or Returned Distributions shall be made on or before
ninety (90) days after the date such Undeliverable or Returned Distribution was initially made.
Thereafter, the amount represented by such Undeliverable or Returned Distribution shall be
donated by the Debtor to the Bankruptcy Bar Association of the Southern District of Florida,
Inc., a legal non-profit organization. At such time, any Claim in respect of such Undeliverable
or Returned Distribution shall be discharged and forever barred from assertion against the
Debtor and his property.

       10.07 Time Bar to Cash Payments. Checks issued by the Debtor in respect of
Allowed Claims shall be null and void if not negotiated within one hundred and eighty (180)
days after the date of issuance thereof. Requests for re-issuance of any check shall be made
to the Debtor by the holder of the Allowed Claim to whom such check originally was issued.
Any Claim in respect of such a voided check shall be made on or before thirty (30) days after
the expiration of the one hundred and eighty (180) day period following the date of issuance
of such check. Thereafter, the amount represented by such voided check shall be donated

                         ______________________________
                          Leiderman Shelomith Alexander + Somodevilla, PLLC
                                       Miami | Fort Lauderdale
Case 19-15509-EPK   Doc 219   Filed 04/21/20   Page 18 of 20
                                                                             Case 19-15509-EPK                               Doc 219              Filed 04/21/20                     Page 19 of 20
                                                                                                                                      Exhibit "A"

Bruce Steven Frank ‐ List of General Unsecured Creditors to be Paid Pursuant to Plan

Class 7 General Unsecured Creditors:
   Class      Claim #                Name of Creditor                   Amount of         Proposed        Lump Sum        Quarterly                   Primary                                                                      Comments
                                                                          Claim          Distribution      Payment        Payments                    Obligor

    7            1      Centennial Bank, N.A.                             $102,356.07         $802.69            $0.00          $40.13           Frank Investments, Inc.       Deficiency claim after short sale of real property owned by obligor
    7            3      SunTrust Bank                                     $137,407.33       $1,077.57            $0.00          $53.88           Frank Investments, Inc.       2016 Aston Martin Vanquish ‐ deficiency claim (Debtor is co‐buyer)
    7            4      American Express National Bank                      $4,728.43          $37.08           $37.08           $0.00                     N/A                 Unsecured claim ‐ Credit Card # 3001
    7            5      Surrey Bank & Trust                             $1,042,758.51       $8,177.48            $0.00         $408.87      Frank Theatres Inlet Square, LLC   Guaranty of secured loan against primary obligor's assets ‐ FF&E
    7            6      Surrey Bank & Trust                             $1,052,826.31       $8,256.44            $0.00         $412.82   All Star Development of Conway, LLC   Guaranty of secured loan against primary obligor's assets ‐ various
    7            7      Surrey Bank & Trust                               $453,930.79       $3,559.80            $0.00         $177.99   All Star Development of Conway, LLC   Guaranty of secured loan against primary obligor's assets ‐ various
    7            8      TD Auto Finance, LLC                               $98,771.75        $774.58             $0.00          $38.73                     N/A                 Deficiency on 2015 Land Rover Range Rover (actual deficiency must be determined)
    7            10     NEC Financial Services, LLC                        $44,429.79         $348.43            $0.00          $17.42      Frank Theatres Inlet Square, LLC   Final judgment (after proceeds of collateral are applied)
    7            11     American Express National Bank                      $5,066.47          $39.73           $39.73           $0.00                     N/A                 Unsecured claim ‐ Credit Card # 2008
    7            12     The Bancorp Bank                               $11,198,221.26      $87,818.29            $0.00       $4,390.91                   Various               Guaranty of secured loan against primary obligors' assets (includes updated amount)
    7            13     BOTO SC Properties, LLC                         $1,607,494.00      $12,606.23            $0.00         $630.31    Frank Entertainment Rock Hill, LLC   Lease guaranty ‐ asserts compliance with § 502(b)(6)
    7            14     Murrells Retail Associates, LLC                 $1,517,148.27      $11,897.73            $0.00         $594.89      Frank Theatres Inlet Square, LLC   Lease guaranty ‐ judgment ‐ after reduction under § 502(b)(6)
    7            15     35 Oak US 5, Inc.                                 $336,000.00       $2,634.97            $0.00         $131.75     Frank Theatres Coral Springs, LLC   Final judgment ‐ guaranty
    7            16     Water Tower Square Associates                      $76,849.46         $602.67            $0.00          $30.13   Frank Theatres Montgomeryville, LLC   Lease guaranty ‐ complies with § 502(b)(6)
    7            17     Bank of America, N.A.                              $23,616.35         $185.20          $185.20           $0.00                     N/A                 Unsecured claim ‐ Credit Card # 8175
    7            18     Bank of America, N.A.                               $8,014.57          $62.85           $62.85           $0.00                     N/A                 Unsecured claim ‐ Credit Card # 1597
    7            20     WhiteKnight Solutions, LLC                         $28,125.00         $220.56          $220.56           $0.00                     N/A                 Consulting fee
    7            21     Kingsport Mall, LLC                             $1,382,853.28      $10,844.56            $0.00         $542.23       Frank Theatres Kingsport, LLC     Lease guaranty
    7            22     United Bank of Philadelphia                     $2,767,926.14      $21,706.53            $0.00       $1,085.33      Revolutions at Penn Treaty, LLC    Guaranty of secured loan (SBA) against primary obligor's assets (objection pending)
    7            23     AJAX Metal Building Master Tenant LP            $1,846,105.60      $14,477.46            $0.00         $723.87                  Unknown                Lease guaranty ‐ judgment ‐ claims no acceleration
    7            27     Padula Bennardo Levine, LLP                         $7,254.31          $56.89           $56.89           $0.00                     N/A                 Legal services
    7            30     Brixmor Victory Square, LLC                       $516,753.33       $4,052.46            $0.00         $202.62         Frank Theatres Victory, LLC     Lease guaranty ‐ claims no acceleration
   1, 7          31     State of New Jersey                               $148,198.42       $1,162.20            $0.00          $58.11               FEC Towne, LLC            General Unsecured Portion of Alleged Tax Claim
    7           SCH     Barclays Bank Delaware                             $78,038.84         $611.99            $0.00          $30.60                     N/A                 Unsecured claim ‐ Credit Card # 9278
    7           SCH     Chase Card Services                                $39,184.00         $307.29            $0.00          $15.36                     N/A                 Unsecured claim ‐ Credit Card # 9753
    7           SCH     Chase Card Services                                 $1,099.00           $8.62            $8.62           $0.00                     N/A                 Unsecured claim ‐ Credit Card # 6046
    7           SCH     Citibank, N.A.                                     $71,280.32         $558.99            $0.00          $27.95                     N/A                 Unsecured claim ‐ Credit Card # 7004
    7           SCH     De Lage Landen Financial Services, Inc.             $1,680.46          $13.18           $13.18           $0.00           Frank Investments, Inc.       Guaranty of unsecured loan to primary obligor
    7           SCH     Destiny USA Holdings, LLC                         $390,000.00       $3,058.44            $0.00         $152.92   Frank Entertainment Companies, LLC    Guaranty of unsecured loan to primary obligor
    7           SCH     Newspaper Media Group                               $2,117.50          $16.61           $16.61           $0.00   Frank Entertainment Companies, LLC    Guaranty of unsecured loan to primary obligor
    7           SCH     Sony Pictures Releasing                            $11,468.74          $89.94           $89.94           $0.00            Frank Theatre Group          Guaranty of unsecured loan to primary obligor
    7           SCH     Sysco Business Services                             $5,821.80          $45.66           $45.66           $0.00           Tilton Shopping Center        Guaranty of unsecured loan to primary obligor
    7           SCH     Twentieth Century Fox Film Corp.                   $45,257.11        $354.91             $0.00          $17.75   Frank Entertainment Companies, LLC    Guaranty of unsecured loan to primary obligor
    7           SCH     Universal Film Exchanges LLC                       $32,142.90         $252.07            $0.00          $12.60     Frank Theatres Management LLC       Guaranty of unsecured loan to primary obligor
    7          ASCH     Amazon Content Services, LLC                         $623.67            $4.89            $4.89           $0.00     Frank Theatres Management LLC       Guaranty of unsecured loan to primary obligor
    7          ASCH     Jupiter Medical Center                              $1,127.00           $8.84            $8.84           $0.00                     N/A                 Unpaid medical bills
    7          ASCH     Sheridan Emerg Phys Srvs, Inc                       $1,487.00          $11.66           $11.66           $0.00                     N/A                 Unpaid medical bills
    7         STLMT     Frank Investments, Inc.                            $40,000.00         $313.69            $0.00          $15.68                     N/A                 Settlement regarding Ventor Sale with bankruptcy estate of Frank Investments, Inc.
    7         STLMT     Frank Investments, Inc.                           $375,000.00       $2,940.81            $0.00         $147.04                     N/A                 Settlement regarding pre‐petition transfers with bankruptcy estate of Frank Investments, Inc.
                                                              Total:   $25,503,163.78     $200,000.00          $801.71       $9,959.91
                                            Percentage Distribution:         0.7842%

Disposition of Other Claims Not Listed Above:

   Class      Claim #                Name of Creditor                   Amount of          Proposed                                                   Primary                                                                     Comments
                                                                          Claim           Disposition                                                 Obligor

    7           2       TD Auto Finance, LLC                             $108,831.34    Objection to Claim Sustained [ECF No. 198]                       N/A                   2014 Bentley Flying Spur (Joyce Frank is co‐buyer) (fully secured amount of claim)
    6           9       Investors Bank                                   $300,000.00    Non‐Dischargeable Consent Judgment                           Rio Mall, LLC             Non‐Dischargeable Consent Judgment
   N/A          19      Department of the Treasury                              $0.00   No Claim                                                         N/A                   Estimated taxes/penalties for 2017 and 2018
   3A           24      Professional Bank                               $3,614,156.07   Satisfied                                                        N/A                   Secured claim against 392 Eagle Dr, Jupiter, FL 33477
   3B           25      Professional Bank                                $308,450.11    Making payments ‐ current                                        N/A                   Secured claim against 183 Golf Village Blvd, Jupiter, FL 33458
    4           26      Larsen Capital, LLC                             $1,654,920.93   Fully Secured                                                    N/A                   Secured claim against 392 Eagle Dr, Jupiter, FL 33477 (Joyce Frank is co‐obligor)
    7           28      STORE Master Funding III, LLC                   $4,850,629.85   Objection to Claim Sustained [ECF No. 199]         Frank Entertainment Group, LLC      Guaranty of secured loan against primary obligor's assets
    7           29      Walt Disney Studios Motion Pictures              $134,983.93    Objection to Claim Sustained [ECF No. 199]       Frank Entertainment Companies, LLC    N/A
    1           31      State of New Jersey                              $214,740.71    Priority Claim ‐ Objection Pending                               N/A                   Taxes for Various Years
   N/A          32      State of New Jersey                                $50,000.00   Priority Claim ‐ Objection Pending                               N/A                   Estimated taxes for 4/2019 to current date
    7           33      ACAR Leasing LTD                                    $8,552.55   Objection to Claim Sustained [ECF No. 200]              Frank Investments, Inc.        2018 GMC Terrain (alleged unsecured deficiency)
                                                                               Case 19-15509-EPK                               Doc 219                Filed 04/21/20                    Page 20 of 20


   N/A          SCH     VW Credit                                           $43,838.45 Objection to Claim Sustained [ECF No. 201]                Frank Investments, Inc.          2015 Audi A7 (fully secured amount of claim)
    7           SCH     No S Properties, LLC                               $269,039.59 Unliquidated/Contingent/Disputed                      Frank Theatres Teays Valley, LLC     Guaranty of unsecured loan to primary obligor/Obligation Released ‐ Nothing Owed
    7          ASCH     Malvern Bank, N.A.                                       $0.00 Amount unknown; contingent/unliquidated              Superplay Development Group, LLC      Guaranty of secured loan against primary obligor's assets

Please Note: This Exhibit is for Informational Purposes Only and is Preliminary in Nature, as numerous Objections to Claims remain pending as of the date of filing of this Exhibit.
A final version of the List of General Unsecured Creditors to be Paid Pursuant to Plan, with exact final payment amount(s), will be filed upon the adjudication of all Objections to Claims and upon the expiration of the deadline to object to claims.
